Case: 4:20-cr-00379-SEP-NAB Doc. #: 105 Filed: 03/25/21 Page: 1 of 2 PageID #: 282




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
         Plaintiff,                             )
                                                )
 vs.                                            )      Case No. 4:20-CR-379-4 SEP (NAB)
                                                )
 STEVEN PAUL WRIGHT,                            )
                                                )
         Defendant.                             )

       DEFENDANT STEVEN PAUL WRIGHT’S MOTION FOR EXTENSION OF TIME
                        TO FILE PRETRIAL MOTIONS

         COMES NOW Defendant Steven Paul Wright (“Defendant”), by and through his attorney,

 James W. Schottel, Jr., and for his Motion for Extension of Time to File Pretrial Motions, and

 states to this Honorable Court as follows:

         1.      The pretrial motion filing deadline is today, March 25, 2021.

         2.      Defendant and his undersigned counsel have completed review of the discovery.

         3.      Defendant and counsel are in need of additional time to complete their review of

 the legal issues involved as it relates to Defendant’s discovery, factually.

         4.      The undersigned is in need of additional time to research the legal issues and

 discuss a possible disposition with the Government.

         5.      Defendant and counsel will need time to meet and discuss the issue of filing pretrial

 motions with respect to the findings of counsel’s legal research.

         6.      In light of the foregoing, Defendant hereby respectfully requests an extension of at

 least thirty (30) days.

         WHEREFORE, for the foregoing reasons, Defendant Steven Paul Wright respectfully

 requests this Honorable Court to grant his Motion for Extension of Time to File Pretrial Motions
Case: 4:20-cr-00379-SEP-NAB Doc. #: 105 Filed: 03/25/21 Page: 2 of 2 PageID #: 283




 and for such other and further relief this Honorable Court deems just and proper under the

 circumstances.

                                               Respectfully submitted,

                                               SCHOTTEL & ASSOCIATES, P.C.

                                               BY: s/James W. Schottel, Jr.
                                                      James W. Schottel, Jr. #51285MO
                                                      906 Olive St., PH
                                                      St. Louis, MO 63101
                                                      (314) 421-0350
                                                      (314) 421-4060 facsimile
                                                      jwsj@schotteljustice.com

                                                      Attorney for Defendant
                                                      Steven Paul Wright


                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 25, 2021 the foregoing was filed electronically with the
 Clerk of Court to be served by operation of the Court’s electronic filing system upon the following:

                                               Sara Koppenaal
                                               Sara.Koppenaal@usdoj.gov

                                               Attorney for Plaintiff
                                               United States of America


                                               s/James W. Schottel, Jr.




                                                  2
